Citation Nr: 1227696	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1972. He also had additional service in the United States Army Reserve (USAR) and the New York Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA). The RO's actions in that decision included denying reopening of a previously denied claim for service connection for a back disability, and denying service connection for hearing loss.

The Veteran had a Board videoconference hearing in June 2010. In August 2010, the Board granted reopening of a claim for service connection for a back disability. The Board remanded the reopened claim for the development of additional evidence. The Board also remanded, for additional evidence, the claim for service connection for hearing loss.

The Board's 2010 remand also addressed a claim for service connection for tinnitus. In an April 2011 rating decision, the VA Appeals Management Center granted service connection for tinnitus. That action resolved that appeal, so it is no longer before the Board.

With respect to the back disability and hearing loss claims, the Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of those claims. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board informed the Veteran that the Veterans Law Judge who conducted the 2010 hearing is no longer employed by the Board. The Veteran responded that he did not wish to have an additional hearing.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. The Veteran sustained low back injury during ACDUTRA in August 1983, and has experienced ongoing and recurrent low back symptoms eventually diagnosed as degenerative disc disease.

2. Bilateral hearing loss disability is not shown by competent evidence to have been incurred in or aggravated by active service, including noise exposure sustained therein.


CONCLUSIONS OF LAW

1. A Low back disability was incurred in service. 38 U.S.C.A. §§ 101 (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), (c), 3.303 (2011).

2. Bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in a December 2007 letter, issued before the November 2008 rating decision denying the issues that are now on appeal. In that letter, VA advised the Veteran what information and evidence was needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The issues on appeal were last adjudicated in April 2011.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service treatment records, VA examination reports, and a transcript of the Board videoconference hearing.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Back Disability

The Veteran reports that he sustained a low back injury during National Guard active duty for training in August 1983. He contends that the injury led to ongoing low back disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).  

Active military service includes any period of active duty of training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a), (c). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The claims file contains a record of Army National Guard retirement credits earned by the Veteran during a period in the 1980s. The record shows a periods of active duty, active duty training, or full time training duty from August 20, 1983, to September 3, 1983. That record shows that the Veteran was on ACDUTRA during those dates. Service medical records show that on August 31, 1983, the Veteran received outpatient treatment for low back pain. It was reported that the Veteran was caught between two military vehicles, striking his back. The Veteran was put on light duty at the time of the injury. The Veteran indicated that his back still hurt but was not incapacitating. The treating clinician advised the Veteran to rest and not lift over 50 pounds. The clinician noted that the injury was in the line of duty.

In March 1985, the Veteran submitted a claim for service connection for disabilities incurred during National Guard duty, including a back injury sustained at Fort Drum, New York, with treatment on August 31, 1983.

Some records of medical treatment and examinations since 1983 contain references to low back symptoms and disability. On VA examination in September 1990, the Veteran reported back injury with current symptoms of pain and pain with motion. In September 1994, the Veteran had VA physical therapy for low back pain. In January 2004, lumbosacral spine x-rays showed some disc space narrowing at L4-L5. VA treatment records from 2008 note a back disorder. In July 2011 a VA clinician provided a lumbosacral support to address low back pain with a history of disc derangement.

In the June 2010 Board hearing, the Veteran indicated that he sustained a low back injury during National Guard annual training, when he was pinned between vehicles. He stated that he was given light duty, and later sought private treatment for his low back pain. He asserted that he had continued to have low back problems, including pain, after that injury.

On VA examination in December 2010, the examiner noted that the Veteran was in service in 1971 and 1972. The Veteran reported that he sustained back injury in the 1980s when he was caught between vehicles. He stated that back problems had worsened over time since then. The examiner noted evidence of tenderness of the low back and pain with motion of the low back. There was limitation of motion of the thoracolumbar spine. Lumbosacral spine MRI showed facet arthrosis and disc bulges. The examiner diagnosed degenerative disc disease of the lumbar spine. The examiner provided the opinion that the Veteran's back disorder was not caused by or a result of active military service. The examiner explained that the Veteran injured his back after the time he was in active military service.

The records of ACDUTRA dates and the 1983 treatment notes document that the Veteran received treatment for a low back injury during an ACDUTRA period. The Veteran's statements that low back pain continued thereafter receives some support from subsequent records of low back symptoms and treatment. Although the 2010 VA examiner concluded that the Veteran's back injury happened after his after service, the National Guard personnel and treatment records indicate that there was an injury during an ACDUTRA period. On the question of whether the back injury was during an ACDUTRA period, the contemporaneous service records carry more weight than the recent VA examiner's conclusion. With the evidence thus supporting injury during ACDUTRA, and evidence reasonably supporting ongoing low back symptoms, the record supports service connection for low back disability.

Hearing Loss

The Veteran attributes current hearing loss and tinnitus to noise exposure during service. The RO granted service connection for tinnitus. Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." 5 Vet. App. at 159. The Court explained that:


[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

Organic diseases of the nervous system are among the disorders presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

On medical examination of the Veteran in January 1971 for entrance into service, on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60

20
LEFT
50
60
60

40

A clinician noted cerumen in the Veteran's ears. The cerumen was removed by washing. On a repeat audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10

10
LEFT
30
15
30

10

It was noted that the Veteran had a one year history of exposure to industrial noise from an electric saw. The Veteran's service records reflect that he served as a light weapons specialist in infantry units, and had about six months of duty as a machine gunner in Vietnam in 1971 and 1972. The report of a service separation examination in May 1972 does not show results of any testing of pure tone thresholds. On whispered voice and spoken voice tests, hearing was reportedly 15/15 bilaterally.

In February 1977 USAR examination, audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20
LEFT
5
10
25
15
15

In October 2007, the Veteran submitted a claim for service connection for disabilities including hearing loss. He stated that he was exposed to loud noise during service, and that he experienced difficulty hearing during service and at present.

In a February 2008 VA audiology consultation, the Veteran reported noise exposure as a machine gunner in Vietnam, and from Howitzer fire during National Guard service. He stated that in post-service construction work he was exposed to blasting for about three years. The audiologist did not report the specific pure tone thresholds, but found bilateral sensorineural hearing loss. The word recognition scores were 92 percent in each ear.

In an August 2008 VA audiology examination, the Veteran reported that during his combat service in Vietnam he was exposed to weapons noise from small arms, machine guns, mines, mortars, and hand grenades. He stated that in National Guard service he supervised use of a Howitzer. He indicated that his post-service employment had included brief employment as a plumber. He stated that he had begun to experience tinnitus during his National Guard service in 1982. On audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
35
LEFT
20
20
30
40
45

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear. The examiner found that the Veteran had sensorineural hearing loss. The examiner stated that she could not provide an opinion regarding the likely etiology of the hearing loss without resorting to mere speculation.

In the August 2010 remand, the Board called for a new VA audiology examination with opinions as to the likelihood that the Veteran had hearing loss or tinnitus as a result of active service.

The Veteran had a VA audiology examination in December 2010. The examiner reported having reviewed the Veteran's claims file. On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
40
45
LEFT
25
25
40
45
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. The examiner expressed the opinion that the Veteran's bilateral hearing loss was not caused by or a result of noise exposure during his service. The examiner noted that testing showed normal hearing before service in 1971 and after service in 1977. The examiner explained that testing did not show a change in hearing sensitivity during service, and that hearing loss due to noise exposure during service would show a temporary or permanent threshold shift. The examiner stated that it was at least as likely as not that the Veteran's current tinnitus was caused by noise exposure during service. The examiner explained that a history of exposure to loud sounds was often followed by experiencing tinnitus afterwards, even in the absence of hearing loss.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

There is evidence that the Veteran had noise exposure before, during, and after his active service. The Veteran is competent to report his history of noise exposure during service. In addition, the Board finds that the noise exposure history he provided is credible. The Board accepts that he was exposed to noise during service.

In recent years, the Veteran has indicated that during his active service in the 1970s he began to experience difficulty hearing. The medical evidence from that period, however, tends to indicate that his hearing at entrance to service in 1971 did not worsen by the time of separation from service in 1972. The examiner apparently did not perform full audiometric testing when the Veteran was separated from after service in 1972. A few years later, however, in 1977, testing performed related to reserve service showed thresholds that were not significantly higher than those shown at entrance to active service in 1971. The Veteran is competent to recall his perceptions of his hearing ability in the 1970s. On the question of whether the Veteran sustained hearing impairment during his 1970s service, however, the 1971 and 1977 test results, are more competent and thus more probative than the Veteran's recollections.

The Board accepts as competent and credible the Veteran's reports that he was exposed to noise during ACDUTRA periods. He is not competent, however, to indicate that he had increased hearing impairment following any of those periods. There is no indication that his hearing was tested following those periods, so there is no competent evidence regarding the status of his hearing at those times.

The Veteran's hearing was not measured at levels that constitute hearing impairment for VA benefits purposes until 2008, more than 35 years after the Veteran's active service. The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). The lack of medical documentation for so many years after the Veteran left active duty, while not dispositive, is another factor that weighs against the Veteran's assertions. In addition, based on the test results over the years, the VA clinician who examined the Veteran in 2010 opined against a connection between noise in service and current hearing loss. That examiner was competent to address the likely etiology of the Veteran's hearing loss, and his opinion against a connection to service carries significant probative weight.

In sum, there is credible evidence that the Veteran was exposed to noise during active service and ACDUTRA periods, as well as before and after service. The competent evidence of the Veteran's hearing levels, the testing reports, does not show that his hearing worsened during active service or ACDUTRA periods. The preponderance of the evidence thus shows that the Veteran did not incur hearing impairment, nor aggravation of hearing impairment, during service. The Board therefore denies service connection for hearing loss. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. As the preponderance of the evidence is against service connection in this case, however, that doctrine is not applicable in this case. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for low back disability is granted.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


